Order filed January 13, 2015, Withdrawn, Appeal Reinstated and Order filed
January 29, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00687-CR
                                    ____________

                    GERALD GERROD DARBY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1384358

                                      ORDER

      On January 13, 2015, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for failure to
file appellant’s brief. On January 23, 2015, appellant’s brief was filed.

      Accordingly, our order of January 13, 2015, is withdrawn. The appeal is
reinstated. The State’s brief is due 30 days from the date of this order.

                                      PER CURIAM